Citation Nr: 0806690	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In October 2004, the Board remanded the case to afford the 
veteran a hearing before a Veterans Law Judge, because a 
prior hearing held in March 2004 had resulted in an inaudible 
tape from which an accurate transcription could not be 
obtained.  In February 2005, the veteran appeared at a 
hearing conducted by a Veterans Law Judge.  A transcript of 
the hearing is in the file.  In April 2005, the Board 
remanded the case to the RO for additional development.  
While on appeal, in a rating decision in October 2006, the RO 
granted service connection for a back disability.  

The veteran provided testimony at a hearing before a Veterans 
Law Judge in February 2005 who has since retired from the 
Board.  Pursuant to 38 U.S.C.A. 38 C.F.R. § 20.707(b) (2007), 
the Board asked the veteran in March 2007 if he wanted 
another hearing before another Veterans Law Judge.  In April 
2007, the veteran responded that he did not desire another 
hearing.  

In July 2007, the veteran's claim for service connection for 
bilateral hearing loss was denied.  The claim for service 
connection for tinnitus was remanded for additional 
evidentiary development.  The case has now been returned to 
the Board for additional appellate development.  


FINDING OF FACT

The probative competent medical evidence does not show that 
the veteran's current tinnitus is related to service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in June 2002, July 2006, and 
August 2007 specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA and private audiological examinations, 
and statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
August 2007.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The veteran claims that he has tinnitus as a result of in-
service acoustic trauma while working, and living in quarters 
next to, the flight line at each of the bases at which he was 
stationed.  He argues that he was exposed to constant 
aircraft noise.  He also asserts that he was not provided 
with any type of appreciable hearing protection during 
service.  He indicates that it was not until after service, 
in the 1970s, that he realized that he was experiencing 
hearing loss as well as tinnitus.

The veteran served on active duty from June 1959 to May 1963.  
Service treatment records do not show any complaints, 
clinical findings, or diagnosis of tinnitus.  At the time of 
a separation physical examination in April 1963, audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 250, 500, 1000, and 2000 Hertz: 10, 10, 5, and 5 
in the right ear; and 10, 10, 5, and 5 in the left ear.  
Tinnitus was not mentioned.  

Post-service medical records show that following a private 
audiogram in December 2001 the veteran was diagnosed with 
mild to severe bilateral sensorineural hearing loss.  
Tinnitus was not reported at this time.  

Subsequently dated VA records show that in November 2002 the 
veteran's hearing acuity had decreased even further, and he 
received hearing aids in both ears in December 2002.  He 
received another pair of hearing aids in November 2005 from 
the VA, and these were traded for yet another pair of hearing 
aids in April 2006.  

In a November 2005 statement, a private audiologist noted the 
veteran's history of noise exposure during military service 
as an aircraft engine mechanic without any type of hearing 
protection.  She then expressed the opinion that the 
veteran's current tinnitus (and hearing loss) were consistent 
with his history of noise exposure, and concluded that it was 
just as likely as not that these conditions were the direct 
result of his active duty military service.  

At the time of a VA examination in August 2006, it was noted 
that the claims file was reviewed.  The examiner noted that 
the veteran's complaints included hearing impairment and 
tinnitus.  The tinnitus had become more severe in the past 15 
to 20 years.  The veteran's history included noise exposure 
during service while working on a line crew.  Post service 
exposure includes construction work as an equipment operator.  
The veteran had some hearing protection during service from 
radio headsets but no other approved devices.  He wore 
hearing protection after service.  

The VA examiner stated that the veteran's significant 
bilateral hearing loss seemed to have deteriorated after 
service, and that this impairment was predominately secondary 
to aging and vascular problems along with environmental and 
noise exposure over his career.  The examiner did not provide 
an opinion as to etiology of the veteran's tinnitus.  

As already mentioned, in a July 2007 Board decision, service 
connection for bilateral hearing loss was denied.  The claim 
for service connection for tinnitus was remanded at that 
time.  The Board noted that no opinion as to etiology of the 
veteran's tinnitus was provided by the VA examiner in August 
2006.  The remand development included that the case be 
returned to the VA audiologist who had evaluated the veteran 
in August 2006 so that he could render an opinion as to 
whether it is at least as likely as not that the veteran's 
tinnitus is related to his military service.  

In an August 2007 addendum, the VA examiner who conducted the 
August 2006 exam, stated that the claims file was reviewed.  
He noted that the veteran had normal hearing at the time of 
discharge from military service in April 1963 and did not 
complain of tinnitus at that time.  He opined that the 
veteran's tinnitus was not directly related to service but 
secondary to aging and repeated noise exposure after release 
from the service.  

Of record are 5 copies pages of the Occupational Safety and 
Health Standards for the Construction Industry regarding 
occupational noise exposure.  

As there are medical opinions in favor of and against the 
veteran's claim, the Board must weigh the probative value of 
each opinion.  In so doing, greater weight may be placed on 
one opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  Also, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the physician fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  And among 
the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In viewing the opinions for and against the claim, the Board 
observes that the private audiologist in November 2005 did 
not review the veteran's file, whereas the VA examiner did 
review the veteran's entire record, including the private 
audiologist's opinion.  Both examiners discussed the 
veteran's noise exposure history, but the private audiologist 
discussion was limited to the veteran's noise exposure in 
service.  Further, the private audiologist did not provide a 
rationale for her opinion, whereas the VA examiner did give 
rationale for his opinion to include the fact that the 
veteran's military discharge audiogram was normal, that he 
had post-service noise exposure, and that the veteran's 
tinnitus was predominantly due to aging and repeated noise 
exposure after release from service.  

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinion of the VA examiner because 
he relied on the facts in the entire record.  The private 
audiologist's opinion was limited in scope to the veteran's 
history of noise exposure in service.  Moreover, the private 
audiologist did not explain the clinical significance of a 
normal audiogram at discharge from service with no mention of 
tinnitus, of the gap of over 40 years before tinnitus was 
first documented in the record in 2005, of noise exposure 
after service, or of other contributing factors to tinnitus, 
such as aging or post service noise exposure, cited by the VA 
examiner.  For these reasons, the Board places greater weight 
on the VA medical opinion, which opposes rather than supports 
the claim.

Further, the report regarding occupational safety and health 
standards in the construction industry does not apply to the 
case at hand as it does not stand for principles related to 
noise exposure during military service.  Also, it does not 
address the specific facts of the veteran's claim before the 
Board.  As this generic medical journal or treatise evidence 
does not specifically state an opinion as to the relationship 
between the veteran's current tinnitus and inservice noise 
exposure, it is insufficient to establish the element of 
medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 
(1998).

As for the veteran's contentions that the veteran developed 
tinnitus due to noise exposure during service, as a layperson 
the veteran is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements do not constitute favorable medical evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, as articulated above, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


